


Exhibit 10.10

 

AMENDMENT 2014-2
TO
THE PEP BOYS SAVINGS PLAN — PUERTO RICO

 

Pursuant to the authority previously delegated to it by the Board of Directors
of The Pep Boys — Manny, Moe & Jack of Puerto Rico, Inc. (the “Company”), the
Benefits Plan Committee of the Company hereby amends The Pep Boys Savings Plan —
Puerto Rico (the “Plan”), effective June 26, 2013, unless otherwise specified
herein, for purposes of complying with the changes required by the Internal
Revenue Code for a New Puerto Rico:

 

1.                                      Effective June 26, 2013, the definition
of “Spouse” under Article II of the Plan (“Definitions and Construction”) is
hereby amended in its entirety as follows:

 

“Spouse (surviving spouse) means for periods on and after June 26, 2013, an
individual to whom a Participant is married, including a marriage of same-sex
spouses that was validly entered into in a domestic or foreign jurisdiction
whose laws authorize the marriage of two individuals of the same sex even if the
married couple resides in a domestic or foreign jurisdiction that does not
recognize the validity of same-sex marriages. To the extent provided under a
qualified domestic relations order as described in Section 206(d)(3) of ERISA. 
In addition, for purposes of the PR Code, and to the extent not otherwise
required by federal law, the Participant’s marital status shall be determined
under the laws of Puerto Rico.”

 

2.                                      Section 8.5 of the Plan is hereby
amended to add the following new subsection (e) (“Exhaustion of Claims
Procedures”) to read as follows:

 

“(d)         Exhaustion of Claims Procedures.  A claim or action (i) to recover
benefits allegedly due under the Plan or by reason of any law; (ii) to enforce
rights under the Plan; (iii) to clarify rights to future benefits under the
Plan; or (iv) that relates to the Plan and seeks a remedy, ruling or judgment of
any kind against the Plan or a Plan fiduciary or party in interest
(collectively, a “Judicial Claim”), may not be commenced in any court or forum
until after the claimant has exhausted the Plan’s claims and appeals procedures
(an “Administrative Claim”).  A claimant must raise all arguments and produce
all evidence the claimant believes supports the claim or action in the
Administrative Claim and shall be deemed to have waived every argument and the
right to produce any evidence not submitted to the Committee as part of the
Administrative Claim.  Any Judicial Claim must be commenced in the appropriate
court or forum no later than 24 months from the earliest of (A) the date the
first benefit payment was made or allegedly due; (B) the date the Committee or
its delegate first denied the claimant’s request; or (C) the first date the
claimant knew or should have known the principal facts on which such claim or
action is based; provided, however, that, if the claimant commences an
Administrative Claim before the expiration of such 24-month period, the period
for commencing a Judicial Claim shall expire on the later of the end of the
24-month period and the date that is 3 months after the final denial of the
claimant’s Administrative Claim, such that the claimant has exhausted the Plan’s
claims and appeals procedures.  Any claim or action that is commenced,

 

--------------------------------------------------------------------------------


 

filed or raised, whether a Judicial Claim or an Administrative Claim, after
expiration of such 24-month limitations period (or, if applicable, expiration of
the 3-month limitations period following exhaustion of the Plan’s claims and
appeals procedures) shall be time-barred.  Filing or commencing a Judicial Claim
before the claimant exhausts the Administrative Claim requirements shall not
toll the 24-month limitations period (or, if applicable, the 3-month limitations
period).”

 

IN WITNESS WHEREOF, this Amendment to the Plan set forth herein has been
executed this 22nd day of December, 2014.

 

 

/s/attest

/s/Committee for

 

The Pep Boys Savings Plan — Puerto Rico

 

--------------------------------------------------------------------------------
